        Case 5:20-mc-00009-PRW Document 19 Filed 07/15/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

Date: July 15, 2021

ACKERMAN MCQUEEN, INC.,                          )
MERCURY GROUP, INC., HENRY                       )
MARTIN, WILLIAM WINKLER,                         )
MELANIE MONTGOMERY,                              )
AND JESSE GREENBERG,                             )
                                                 )
       Movants,                                  )
                                                 )
v.                                               )    Miscellaneous Case No.
                                                 )    5:20-mc-00009-PRW
NATIONAL RIFLE ASSOCIATION OF                    )
AMERICA AND WAYNE LAPIERRE,                      )
                                                 )
       Respondents.                              )

ENTER ORDER:

        On January 15, 2021, the Respondents filed a Notice and Suggestion of Bankruptcy
for the National Rifle Association of America and Sea Girt LLC (Dkt. 16), and this matter
was stayed pending the termination of the Bankruptcy proceeding. On June 30, 2021, the
Parties filed a Joint Notice of Bankruptcy Dismissal (Dkt. 18), notifying the Court that the
Respondent National Rifle Association of America’s bankruptcy case has now dismissed
and the deadline to appeal the dismissal has passed. Accordingly, the Court hereby
LIFTS the stay entered in this case and REOPENS this matter for further proceedings.




By direction of Judge Patrick R. Wyrick, we have entered the above enter order.

                                          Carmelita Reeder Shinn, Court Clerk


                                          By: s/Kathy Spaulding
                                                  Deputy Clerk
